DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi et al. (U.S 8,617,996). 
As to claim 1, Chi et al. disclose in Fig. 7 a device comprising: a semiconductive substrate (102) (see Fig. 7, col. 3, line 65 – col. 4, line 11); a first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) and a second active area (see a “fin” 104 on the right side of the two adjacent “small bumps” 105A, 105B  in Fig. 7) 
As to claim 2, as applied to claim 1 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein a top surface of the second active area (see a “fin” 104 on the right side of the two adjacent “small bumps” 105A, 105B  in Fig. 7) is higher than a top surface of the second raised portion (“small bump” 105B) (see Fig. 7).
As to claim 3, as applied to claim 1 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein a first distance between the first raised portion (“small bump” 105A) and the second raised portion (“small bump” 105B)  is greater than a second distance between the first raised portion (“small bump” 105A) and the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) (see Fig. 7).   
As to claim 4, as applied to claim 1 above, Chi et al. disclose in Fig. 7 all claimed limitations including the device further comprising: a liner layer (“fin liner” 106) extending along sidewalls and the top surface of the first raised portion (“small bump” 105A) (see Fig. 7, col. 4, lines 59-67).  
As to claim 5, as applied to claim 1 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein the first raised portion (“small bump” 105A) and the second raised portion (“small bump” 105B) are tilted towards each other (see Fig. 7). 
As to claim 6, as applied to claim 1 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein the first raised portion (“small bump” 105A) is closer to the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 
As to claim 7, as applied to claims 1 and 6 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein the second raised portion (“small bump” 105B) is closer to the second active area (see a “fin” 104 on the right side of the two adjacent “small bumps” 105A, 105B  in Fig. 7) than the second raised portion (“small bump” 105B) is to the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) (see Fig. 7). 
As to claim 15, Chi et al. disclose in Fig. 7 a device comprising: 
a semiconductive substrate (102) (see Fig. 7, col. 3, line 65 – col. 4, line 11); a first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) and a second active area (see a “fin” 104 on the right side of the two adjacent “small bumps” 105A, 105B  in Fig. 7) extending upwards from the semiconductive substrate (102) (see Fig. 7, col. 3, line 65 – col. 4, line 30); wherein the first and second active areas (see the two “fins” 104, 104 on the left and right sides of the two adjacent “small bumps” 105A, 105B in Fig. 7) are fin-like (see Fig. 7); a dielectric structure (“second gap fill layer” 124) at least partially between the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) and the second active area (see a “fin” 104 on the right side of the two adjacent “small bumps” 105A, 105B  in Fig. 7) (see Fig. 7, col. 5, lines 3-10); a first raised portion (“small bump” 105A) extending upwards from the semiconductive substrate (102) and buried under the dielectric structure (“second gap fill layer” 124) (see Fig. 7, col. 4, lines 59-67), wherein the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in 

As to claim 19, as applied to claim 15 above, Chi et al. disclose in Fig. 7 all claimed limitations including the the limitation wherein the second raised portion (“small bump” 105B) tilted towards the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) (see Fig. 7)
As to claim 20, as applied to claim 15 above, Chi et al. disclose in Fig. 7 all claimed limitations including the limitation wherein the first raised portion (“small bump” 105A) is tilted away from the first active area (see a “fin” 104 on the left side of the two adjacent “small bumps” 105A, 105B in Fig. 7) (see Fig. 7).

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-14 are allowed.
a device comprising: a first raised portion extending upwards from the semiconductive substrate and buried under the dielectric structure, wherein the first active area has a first sidewall facing the first raised portion, the first raised portion has a first sidewall facing away from the first active area, the first sidewall of the first raised portion is steeper than an entirety of the first sidewall of the first active area, and an entirety of a topmost surface of the first active area is free from direct or indirect coverage by the dielectric structure, in combination with other claimed features, as recited in independent claim 8.  Claims 9-14 are dependent upon independent claim 8, and are therefore allowed. 

               Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 10, 2021